                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


    VERLA JEAN REID,
         Plaintiff,                                                   No. 3:18-cv-153 (SRU)

            v.

    NANCY A. BERRYHILL, Acting
    Commissioner of Social Security,
         Defendant.



          RULING ON CROSS-MOTIONS FOR JUDGMENT ON THE PLEADINGS

          In the instant Social Security appeal, Verla Jean Reid (“Reid”) moves to reverse the

decision by the Social Security Administration (“SSA”) denying her claim for disability

insurance benefits or, in the alternative, to remand the case for a new hearing. Mot. to Reverse,

Doc. No. 23. The Commissioner of the Social Security Administration1 (the “Commissioner”)

moves to affirm the decision. Mot. to Affirm, Doc. No. 27. For the reasons set forth below, I

grant Reid’s motion and deny the Commissioner’s.

     I.       Standard of Review

          The SSA follows a five-step process to evaluate disability claims. Selian v. Astrue, 708

F.3d 409, 417 (2d Cir. 2013) (per curiam). First, the Commissioner determines whether the

claimant currently engages in “substantial gainful activity.” Greek v. Colvin, 802 F.3d 370, 373

n.2 (2d Cir. 2015) (per curiam) (citing 20 C.F.R. § 404.1520(b)). Second, if the claimant is not

working, the Commissioner determines whether the claimant has a “‘severe’ impairment,” i.e.,

an impairment that limits his or her ability to do work-related activities (physical or mental). Id.


1
 The case was originally captioned “Verla Jean Reid v. Nancy A. Berryhill, Acting Commissioner of Social
Security.” Since the filing of the case, Andrew Saul has been appointed the Commissioner of Social Security.


                                                        1
(citing 20 C.F.R. §§ 404.1520(c), 404.1521). Third, if the claimant does have a severe

impairment, the Commissioner determines whether the impairment is considered “per se

disabling” under SSA regulations. Id. (citing 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526).

If the impairment is not per se disabling, then, before proceeding to step four, the Commissioner

determines the claimant’s “residual functional capacity” based on “all the relevant medical and

other evidence of record.” Id. (citing 20 C.F.R. §§ 404.1520(a)(4), (e), 404.1545(a)). “Residual

functional capacity” is defined as “what the claimant can still do despite the limitations imposed

by his [or her] impairment.” Id. Fourth, the Commissioner decides whether the claimant’s

residual functional capacity allows him or her to return to “past relevant work.” Id. (citing 20

C.F.R. §§ 404.1520(e), (f), 404.1560(b)). Fifth, if the claimant cannot perform past relevant

work, the Commissioner determines, “based on the claimant’s residual functional capacity,”

whether the claimant can do “other work existing in significant numbers in the national

economy.” Id. (citing 20 C.F.R. §§ 404.1520(g), 404.1560(b)). The process is “sequential,”

meaning that a petitioner will be judged disabled only if he or she satisfies all five criteria. See

id.

       The claimant bears the ultimate burden to prove that he or she was disabled “throughout

the period for which benefits are sought,” as well as the burden of proof in the first four steps of

the inquiry. Id. at 374 (citing 20 C.F.R. § 404.1512(a)); Selian, 708 F.3d at 418. If the claimant

passes the first four steps, however, there is a “limited burden shift” to the Commissioner at step

five. Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009) (per curiam). At step five, the

Commissioner need only show that “there is work in the national economy that the claimant can

do; he need not provide additional evidence of the claimant’s residual functional capacity.” Id.




                                                  2
          In reviewing a decision by the Commissioner, I conduct a “plenary review” of the

administrative record but do not decide de novo whether a claimant is disabled. Brault v. Soc.

Sec. Admin., Comm’r, 683 F.3d 443, 447 (2d Cir. 2012) (per curiam); see Mongeur v. Heckler,

722 F.2d 1033, 1038 (2d Cir. 1983) (per curiam) (“[T]he reviewing court is required to examine

the entire record, including contradictory evidence and evidence from which conflicting

inferences can be drawn.”). I may reverse the Commissioner’s decision “only if it is based upon

legal error or if the factual findings are not supported by substantial evidence in the record as a

whole.” Greek, 802 F.3d at 374–75. The “substantial evidence” standard is “very deferential,”

but it requires “more than a mere scintilla.” Brault, 683 F.3d at 447–48. Rather, substantial

evidence means “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Greek, 802 F.3d at 375. Unless the Commissioner relied on an incorrect

interpretation of the law, “[i]f there is substantial evidence to support the determination, it must

be upheld.” Selian, 708 F.3d at 417.

    II.      Facts

          Reid applied for supplemental security income (“SSI”) and social security disability

insurance (“SSDI”) benefits on October 27, 2014, alleging that she suffered from a disability

since May 1, 2012. Ex. 3 to Ans., R. at 11. As set forth more fully below, Reid’s application

was denied at each level of review. She now seeks an order reversing the decision or in the

alternative, remanding for a new hearing.

    A. Medical History2




2
 The following facts are statements drawn from Reid’s Stipulation of Facts, to which the Commissioner stipulated.
See Stipulation of Facts, Doc. No. 29-1. Other facts relied upon to which the Commissioner did not stipulate are
corroborated in the record.


                                                        3
       Reid’s medical problems date back to her early childhood. As a young child, Reid was

physically abused by her mother and stepfather. Exs. 3, 8 to Ans., R. at 56–59, 74, 308. The

beatings were severe, and on one occasion resulted in stitches. Ex. 3 to Ans., R. at 56. Reid

consequently lived with her grandparents, during which time her aunt’s boyfriend attempted to

rape her. Exs. 3, 8 to Ans., R. at 57–58, 305.

       At age thirteen, Reid started to regularly use marijuana, alcohol, and nicotine. Ex. 8 to

Ans., R. at 299. Reid was sexually active by age fifteen and pregnant with her first child by age

sixteen. Ex. 8 to Ans., R. at 300. When Reid was eighteen, her infant son died from Sudden

Infant Death Syndrome. Id. She turned to crack cocaine and continued to use crack “fairly

consistently” for twenty-two years. Id. Reid ultimately had five children, whom various family

member raised due to Reid’s drug and alcohol problems. Exs. 3, 8 to Ans., R. at 75, 300.

       On September 24, 2007, when Reid was forty-one years old, Reid sought psychiatric

treatment at the Greater Bridgeport Community Mental Health Center, also referred to in the

record as Southwest Connecticut Mental Health System (“Southwest”). Ex. 8 to Ans., R. at 311.

She was seen by psychiatrist Judith Wolf, M.D., whom Reid continued to see through the date of

the Administrative Law Judge (“ALJ”) hearing on January 24, 2017. Exs. 8, 13 to Ans., R. at

291, 1256–61. According to Dr. Wolf’s notes from the initial meeting, Reid suffered from

decreased sleep, decreased appetite, an extremely labile mode, impaired recent memory, a rapid

flow of thoughts, paranoid ideations, and on and off auditory hallucinations. Ex. 8 to Ans., R. at

291, 309. Dr. Wolf also observed that Reid was depressed, anxious, disorganized in her

thinking, and easily angered. Id. At that point, Reid’s substance abuse had been in remission for

two years. Ex. 8 to Ans., R. at 307.




                                                 4
        Dr. Wolf diagnosed Reid with psychosis, polysubstance abuse in remission two years,

and with a current GAF3 score of 45 and a high GAF score in the past year of 65. Ex. 8 to Ans.,

R. at 295, 310. In February 2008, the diagnosis was modified to Schizoaffective Disorder and

Polysubstance Dependence, cocaine and alcohol, in remission for two years. Ex. 8 to Ans., R. at

329. Dr. Wolf prescribed Lithium and Invega to treat Reid’s schizophrenia. See Stipulation of

Facts, Doc. No. 29-1, at ¶ 13.

        From 2011 through 2013, Reid was inconsistent with her treatment. Stipulation of Facts,

Doc. No. 29-1, at ¶¶ 14, 15. On May 16, 2012, Reid relapsed on alcohol and cocaine, and was

hospitalized at Yale New Haven Hospital for an attempted suicide by overdose on prescription

medications. Ex. 9 to Ans., R. at 501.

        Beginning in 2014 and through the relevant time period, Reid became relatively

consistent with her treatment program, which consisted of weekly meetings with her therapist,

weekly group therapy sessions, and meetings with an employment specialist. Ex. 8 to Ans., R. at

424–25; Stipulation of Facts, Doc. No. 29-1, at ¶ 16. In addition, Reid started to participate in

Southwest’s peer support program. Stipulation of Facts, Doc. No. 29-1, at ¶ 16. Through the

program, Southwest offered participants “jobs” and paid them a small stipend. Ex. 3 to Ans., R.

at 35, 53; Stipulation of Facts, Doc. No. 29-1, at ¶ 16. Reid’s “job” was to serve as a greeter.

Ex. 3 to Ans., R. at 35, 53; Stipulation of Facts, Doc. No. 29-1, at ¶ 16. As such, Reid was

responsible for greeting other patients as they arrived for Southwest activities and for preparing

coffee. Stipulation of Facts, Doc. No. 29-1, at ¶ 16.

        As Reid’s attendance improved, so did her functioning. Stipulation of Facts, Doc. No.

29-1, at ¶ 16. Although Reid continued to experience intermittent auditory hallucinations and


3
 “GAF” refers to the Global Assessment of Functioning, which rates overall psychological functioning on a scale of
0 to 100.


                                                        5
started to experience panic attacks throughout 2014, she reported that she was otherwise

functioning adequately. Stipulation of Facts, Doc. No. 29-1, at ¶ 16; Ex. 8 to Ans., R. at 379.

Throughout 2015, Reid continued to experience intermittent auditory hallucinations, and suffered

from depression and short-term memory loss. Exs. 8, 11 to Ans., R. at 343, 385, 917; Stipulation

of Facts, Doc. No. 29-1, at ¶¶ 17, 18. On July 1, 2015, however, Reid reported that she felt good

and had stopped hearing voices for the time being. Ex. 11 to Ans., R. at 926. She continued to

report longstanding short-term memory problems and residual paranoia related to her history of

trauma. Id.

       In 2016, Reid’s treatment plan included group therapy facilitated by at least one and

typically two MHC mental health providers, psycho-education groups, Consumer Council

meetings, meetings with guest speakers, Tai Chi classes, group psychotherapy for Integrated

Dual Disorders Treatment, groups to plan holiday events, meetings with employment specialists,

weekly one-on-one meetings with a therapist, medication management sessions every one or two

months, and collaboration meetings to participate in refilling her medication. Stipulation of

Facts, Doc. No. 29-1, at ¶ 24; Exs. 12, 13 to Ans., R. at 1061, 1173, 1177, 1179.

       The Three-Month Recovery Plan Review dated January 12, 2016, signed by Dr. Wolf,

therapist Stephen Brown, and others, provided that Reid had demonstrated “[g]ood progress with

recovery goals over the recent period.” Ex. 13 to Ans., R. at 1161. Her auditory hallucinations

were at “very low levels,” and she had been “less volatile and in better control over her mood.”

Id. Although the assessment reported that Reid had “struggled to incorporate attendance at

[Narcotics Anonymous] meetings into her routine,” her attendance at treatment appointments

was around 70% – an increase from a rate of approximately 50% in 2015. Exs. 12, 13 to Ans.,




                                                6
R. at 1088, 1161. The review concluded that Reid “appears free of major mental health

[symptoms] about 75% of her time.” Ex. 13 to Ans., R. at 1161.

       According to subsequent reviews in July and October 2016, Reid continued to make

“good progress” with her recovery goals. Ex. 12 to Ans., R. at 1072 (July 2016 Review Plan); R.

at 1144 (October 2016 Review Plan). Staff comments, however, indicated that “when not doing

well, [Reid] experiences auditory hallucinations, paranoia, extreme irritability, and mood

disturbance.” Ex. 12, 13, R. at 1074, 1146. In October 2016, Dr. Wolf diagnosed Reid with

Schizoaffective disorder and a current GAF score of 55. Ex. 13 to Ans., R. at 1150.

   B. Medical Opinions

   As discussed further below, the record includes the following medical opinions:

           a. Consultative Examination Report, dated March 4, 2015, from Melissa Artiaris,
              Pys. D. Dr. Antiaris evaluated Reid on March 4, 2015. Ex. 10 to Ans., R. at 865–
              69.
           b. Opinion, dated March 25, 2015, from DDS consultant Deborah Stack, Ph.D. Dr.
              Stack neither examined nor treated Reid. Ex. 4 to Ans., R. at 94–105.
           c. Mental Medical Source Statement, dated July 22, 2015, from Linda Wolf, M.D.
              Dr. Wolf treated Reid from 2007 through the date of the hearing, January 24,
              2017. Ex. 11 to Ans., R. at 956–61.
           d. Mental Medical Source Statement, dated January 18, 2017, from Dr. Wolf. Ex.
              13 to Ans., R. at 1256–61.
           e. Psychological Evaluation Report, dated January 23, 2017, from Derek Franklin,
              Psy. D. Dr. Franklin examined Reid on January 23, 2017. Ex. 3 to Ans., R. at
              72–80.

       i. Dr. Antiaris’s Consultative Examination Report, dated March 4, 2015

       On March 4, 2015, Melissa Antiaris, Psy. D., performed a psychological evaluation of

Reid for DDS as a consultative examiner. Ex. 10 to Ans., R. at 865–69. Dr. Antiaris diagnosed

Reid with Schizoaffective disorder, and cocaine and alcohol use disorder in full remission. Id.

The prognosis was “guarded,” and Dr. Antiaris advised Reed to “continue with her current

psychiatric and psychological treatment as provided.” Ex. 10 to Ans., R. at 868.




                                                7
       As provided in her report, Dr. Antiaris observed that Reed was “cooperative,” that her

speech was “fluent and clear,” and that her expressive and receptive language were “adequate.”

Ex. 10 to Ans., R. at 867. Dr. Antiaris noted that Reid was “[c]oherent and goal directed,” and

found “no evidence of hallucinations, delusions, or paranoia” that day. Id. Dr. Antiaris stated

that Reid is “able to dress, bathe, and groom herself,” and “can cook, clean, do laundry, and

shop.” Ex. 10 to Ans., R. at 868. Further, Reid “can manage her funds and take public

transportation.” Id. Reid reported that she gets along well with her children and her sister,

although she does not see her sister often. Id.

       Dr. Antiaris judged Reid’s cognitive functioning to be in the “borderline range.” Ex. 10

to Ans., R. at 867. Dr. Antiaris noted that her “[g]eneral fund of information” was “appropriate

to experience,” that her insight was “fair,” and that her judgment was “poor.” Id. She opined

that Reid’s attention and concentration were “[m]ildly impaired due to limited intellectual

functioning,” and that Reid’s recent and remote memory skills were also “[i]mpaired due to

limited intellectual functioning.” Id. Dr. Antiaris further assessed Reid to be “moderately

limited” in her ability to: (i) “maintain attention and concentration and a regular schedule;” (ii)

“learn new tasks and perform complex tasks independently;” and (iii) “make appropriate

decisions and relate adequately with others.” Ex. 10 to Ans., R. at 868. Dr. Antiaris observed

that Reid was “markedly limited” in her ability “to appropriately deal with stress,” but that there

were “no limitations” in Reid’s “ability to follow and understand simple directions and

instructions or perform simply tasks independently.” Id. Dr. Antiaris determined that Reid

“does require supervision.” Id.

                     ii.     Dr. Stack’s Opinion, dated March 25, 2015




                                                  8
       On March 25, 2015, Dr. Stack rendered an opinion on Reid’s work capacity. Ex. 4 to

Ans., R. at 94–105. She did not examine Reid, and appears to have given equal weight to Dr.

Antiaris’s report and Dr. Wolf’s records in formulating her opinion. See Ex. 4 to Ans., R. at 99

(noting “[w]eight distributed between psy examiner and TP”). Based on the following

limitations, Dr. Stack concluded that Reid was restricted to unskilled work and determined that

Reid was not disabled. Ex. 4 to Ans., R. at 104.

       With respect to understanding and memory, Dr. Stack found “not significantly limited”

Reid’s ability to remember locations and work-like procedures, or her ability to understand or

remember very short and simple instructions. Ex. 4 to Ans., R. at 101. Dr. Stack opined that

Reid’s ability to understand, remember, and carry out detailed instructions was “moderately

limited,” as was her ability to “maintain attention and concentration for extended periods.” Ex. 4

to Ans., R. at 101. She also concluded that Reid had “sustained concentration and persistence

limitations.” Id.

       With respect to concentration and persistence, Dr. Stack found Reid “not significantly

limited” in her ability to “perform activities within a schedule, maintain regular attendance, and

be punctual within customary tolerances.” Ex. 4 to Ans., R. at 102. Her ability to: i) sustain an

ordinary routine without special supervision; ii) carry out very short and simple instructions; and

iii) make simple work-related decisions was likewise found to be “not significantly limited.” Ex.

4 to Ans., R. at 101, 102. In contrast, Reid was considered to be “moderately limited” in her

ability to: i) carry out detailed instructions; ii) maintain attention and concentration for extended

periods; and iii) work in coordination with or in proximity to others without being distracted by

them. Id. Reid’s ability to complete a normal workday and workweek without interruptions

from psychologically-based symptoms and to perform at a consistent pace without an




                                                   9
unreasonable number and length of rest periods was similarly found to be “moderately limited.”

Id. at 102.

        With respect to social interactions, Dr. Stack found that Reid’s ability to interact

appropriately with the general public, as well as her ability to accept instructions and respond

appropriately to criticism from supervisors, was “moderately limited.” Id. Reid’s ability to ask

simple questions, request assistance, and get along with coworkers or peers without distracting

them or exhibiting behavioral extremes was found to be “not significantly limited,” as was her

ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and

cleanliness. Id.

        With respect to adaptation capabilities, Dr. Stack concluded that her ability to respond

appropriately to changes in the work setting and to set realistic goals or make plans

independently of others was “moderately limited.” Ex. 4 to Ans., R. at 103. Reid’s ability to be

aware of normal hazards and to take appropriate precautions, as well as her ability to travel in

unfamiliar places or use public transportation, was found to be “not significantly limited.” Id.

                       iii.   Dr. Wolf’s Mental Medical Source Statement, dated July 22, 2015

        On July 22, 2015, Linda Wolf, M.D., completed a Mental Medical Source Statement on

behalf of Reid. Ex. 11 to Ans., R. at 956–61. As outlined in her report, Dr. Wolf diagnosed Reid

with Schizoaffective Disorder and Polysubstance Dependence in remission with a current GAF

score of 50, and prescribed Risperdal and Lithium. Ex. 11 to Ans., R. at 956. Her prognosis of

Reid was “fair.” Id.

        Dr. Wolf identified the following signs and symptoms in Reid: appetite disturbance with

weight change, decreased energy, impairment in impulse control, mood disturbance, difficulty

thinking or concentrating, persistent disturbances of mood or affect, paranoid thinking or




                                                 10
inappropriate suspiciousness, substance dependence, emotional withdrawal or isolation, intense

and unstable interpersonal relationships, impulsive and damaging behavior, hallucinations or

delusions, and emotional lability. Ex. 11 to Ans., R. at 957.

         With respect to unskilled work, Dr. Wolf opined that Reid would be “unable to meet

competitive standards”4 in her ability to: (i) work in coordination or proximity to others without

being unduly distracted; (ii) complete a normal workday and workweek without interruptions

from psychologically-based symptoms; (iii) accept instructions and respond appropriately to

criticism from supervisors; and (iv) get along with co-workers or peers without unduly

distracting them or exhibiting behavioral extremes. Ex. 11 to Ans., R. at 958. Dr. Wolf also

observed that Reid would be “seriously limited”5 in her ability to: (i) remember work-life

procedures; (ii) understand, remember, and carry out very short and simple instructions; (iii)

maintain attention for two-hour segments; (iv) maintain regular attendance and be punctual

within customary, usually strict tolerances; (v) sustain an ordinary routine without special

supervision; and (vi) respond appropriately to changes in a routine work setting. Dr. Wolf

explained that Reid’s memory, concentration, and attention are impaired by her symptoms. Id.

         Dr. Wolf concluded that Reid was “limited but satisfactory”6 in her ability to make

simple work-related discussions, perform at a consistent pace without an unreasonable number

and length of rest periods, and deal with normal work stress. Id. Dr. Wolf also found that Reid

was “unlimited or very good” in her ability to ask simple questions or request assistance and be

aware of normal hazards and appropriate precautions. Id.



4
  “Unable to meet competitive standards” is defined therein as having “noticeable difficulty . . . from 21 to 40
percent of the work day or work week.” Ex. 11 to Ans., R. at 958.
5
  “Seriously limited” is defined therein as having “noticeable difficulty . . . from 11 to 20 percent of the workday or
work week.” Ex. 11 to Ans., R. at 958.
6
  “Limited but satisfactory” is defined therein as having “noticeable difficulty . . . no more than 10 percent of the
workday or work week.” Ex. 11 to Ans., R. at 958.


                                                          11
       With respect to semiskilled and skilled work, Dr. Wolf opined that Reid would be

“unable to meet competitive standards” in her ability to understand, remember, and carry out

detailed instructions. Ex. 11 to Ans., R. at 959. Dr. Wolf assessed Reid to be “seriously limited”

in her ability to set realistic goals or make plans independently of others, and in her ability to

deal with the stress of semiskilled and skilled work. Id. Dr. Wolf elaborated that her assessment

was informed by Reid’s impaired memory and attention. Id.

       With respect to “particular types of jobs,” Dr. Wolf posited that Reid would be “unable to

meet competitive standards” in her ability to interact appropriately with the general public, and

would be “seriously limited” in her ability to maintain socially appropriate behavior. Id. Dr.

Wolf attributed those limitations to Reid’s paranoia. Id. Dr. Wolf also opined that Reid would

be “unlimited or very good” in her ability to adhere to basic standards of neatness and

cleanliness, travel in unfamiliar place, and use public transportation. Id. Finally, Dr. Wolf noted

it was “unknown” whether Reid had a low IQ or reduced intellectual functioning, explaining that

there was “no testing to confirm.” Ex. 11 to Ans., R. at 959.

                     iv.     Dr. Wolf’s Mental Medical Source Statement, dated January 18,
                             2017

       Dr. Wolf completed a second Mental Medical Source Statement on behalf of Reid on

January 18, 2017. Ex. 13 to Ans., R. at 1256–61. Dr. Wolf diagnosed a Shizoaffective Disorder

with a current GAF of 55 and added Cogentin to the medication regime. Ex. 13 to Ans., R. at

1256. Dr. Wolf identified the following signs and symptoms in Reid: (i) impairment in impulse

control; (ii) mood disturbance; (iii) difficulty thinking or concentrating; (iv) recurrent and

intrusive recollections of a traumatic experience, which are a source of marked distress; (v)

paranoid thinking or inappropriate suspiciousness; (vi) emotional withdrawal or isolation; (vii)

intense and unstable interpersonal relationships and impulsive and damaging behavior; (viii)



                                                  12
perceptual or thinking disturbances; (ix) hallucinations or delusions; and (x) memory impairment

– short, immediate, or long term. Ex. 13 to Ans., R. at 1257. Dr. Wolf reported that Reid

“experiences auditory hallucinations and paranoid ideation that can be expressed in emotionally

charged outbursts.” Ex. 13 to Ans., R. at 1256.

       With respect to unskilled work, Dr. Wolf opined that Reid was unable to “meet

competitive standards” in her ability to: (i) complete a normal weekday and workweek without

interruptions from psychologically based symptoms; (ii) get along with co-workers or peers

without unduly distracting them or exhibiting behavioral extremes; and (iii) deal with normal

work stress. Ex. 13 to Ans., R. at 1258. In addition, Dr. Wolf found that Reid was “seriously

limited” in her ability to: (i) perform at a consistent pace without an unreasonable number and

length of rest periods; (ii) accept instructions and respond appropriately to criticism from

supervisors; and (iii) respond appropriately to changes in a routine work. Id. Dr. Wolf explained

that Reid “experiences [symptoms] daily irrespective of activity,” that her “cognitive processing

may be slowed,” and that Reid can “misperceive intentions of others due to paranoia.” Id. Dr.

Wolf also observed that Reid’s “paranoia and suspiciousness can impact relationships,” and that

Reid “can struggle” with “inconsistent expectations.” Id.

       Further, Dr. Wolf concluded that Reid was “limited but satisfactory” in her ability to: (i)

remember work-life procedures; (ii) understand and remember very short and simple

instructions; (iii) carry out very short instructions; (iv) maintain attention for two-hour segment;

(v) maintain regular attendance and be punctual within customary, usually strict tolerances; (vi)

sustain an ordinary routine without special supervision; (vii) work in coordination with or

proximity to others without being unduly distracted; and (viii) make simple work-related

decisions. Id. Dr. Wolf opined that Reid was “unlimited or very good” in her ability to ask




                                                  13
simple questions or request assistance and to be aware of normal hazards and take appropriate

precautions. Id.

       With respect to semiskilled and skilled work, Dr. Wolf concluded that Reid was “unable

to meet competitive standards” in her ability to (i) understand and remember detailed instructions

and (ii) deal with stress of semiskilled and skilled work. Ex. 13 to Ans., R. at 1259. Dr. Wolf

found that Reid was “seriously limited” in her ability to carry out detailed instructions, set

realistic goals, or make plans independent of others. Id. Dr. Wolf noted that Reid “struggles”

with “focus and attention due to apparent cognitive impairments,” and that symptoms are

reactive to increased stress. Id.

       With respect to “particular types of jobs,” Dr. Wolf opined that Reid is “seriously

limited” in her ability to (i) interact appropriately with the general public; (ii) maintain socially

acceptable behavior; and (iii) travel in an unfamiliar place. Id. Dr. Wolf explained that Reid had

a “[history] of conflict with past workers due to paranoia,” a “[history] of violent outbursts

related to interpersonal stress,” and that her “problem-solving ability may be impaired.” Id. Dr.

Wolf opined that Reid was “unlimited or very good” in her ability to adhere to basic standards of

neatness and cleanliness, and in her ability to use public transportation. Id.

       Dr. Wolf noted that Reid would find the following demands of work stressful: (i)

exercising independent judgment; (ii) working with other people; (iii) dealing with the public

(strangers); (iv) dealing with supervisors; and (v) being criticized by supervisors. Ex. 13 to Ans.,

R. at 1260. Dr. Wolf also increased her estimate of the amount of time Reid would be absent

from work due to her impairments or treatment from two days a month to three days a month.

Id. Finally, Dr. Wolf noted that it was “unknown” whether Reid had a low IQ or reduced

intellectual functioning, although it was “suspected.” Ex. 13 to Ans., R. at 1259.




                                                  14
                     v.     Psychological Evaluation by Derek A. Franklin, Psy. D., dated
                            January 23, 2017 (the “Franklin Report”)

       On January 23, 2017, one day before the ALJ hearing, Derek Franklin, Psy. D.,

administered a psychological evaluation on Reid. Holly Heaven, Vocational Rehabilitation

Counselor with the Bridgeport Bureau of Rehabilitative Services (“BRS”), referred Reid for the

evaluation to help determine if Reid met the criteria for a learning disorder or mental health

problems because Reid had difficulties keeping up with the job search requirements required by

the Department of Social Services. Ex. 3 to Ans., R. at 72.

       Dr. Franklin administered the Wechsler Adult Intelligence Scale-IV (“WAIS-IV”). The

WAIS-IV provides a single measure of general intellectual functioning, which comprises a full-

scale IQ and four index scores. Ex. 3 to Ans., R. at 75. Reid obtained a full-scale IQ of 45,

which places her in the 0.1 percentile. Ex. 3 to Ans., R. at 76. Accordingly, Reid’s functioning

capabilities are equal to or less than 99.9% of the national standardized sample and are within the

mentally deficient range. Id.

       Each of Reid’s four index scores reflected mental deficiencies. Ex. 3 to Ans., R. at 75–

76. More specifically, her verbal comprehension score revealed “significant impairment in the

areas of word recognition and usage, verbal extraction and fund of information,” which indicated

“poor word knowledge, abstract reasoning, and undeveloped understanding of general principles

related to social situations.” Ex. 3 to Ans., R. at 75. Reid’s perceptual reasoning index score

demonstrated “poor spatial processing and motor dexterity as well as categorical reasoning.” Id.

Reid’s working memory index score revealed “significant impairment in computations as well as

recall of rote-span information,” which indicated “poor abilities in immediate auditory recall,

sequencing and attention and concentration.” Ex. 3 to Ans., R. at 76. Finally, Reid’s processing

speed index score reflected “impaired abilities in visual motor coordination and cognitive



                                                15
flexibility.” Id. Testing for a learning disorder also produced scores “significantly below grade

level expectations in the areas of spelling, mathematics, reading, and sentence comprehension.”

Id.

       On a personality assessment, Reid received “elevated scores” in the areas of mood

disturbance, anxiety, psychosis, and interpersonal problems, which indicated that Reid suffers

from “problems with thinking, concentration and decision making due to unusual perceptions or

beliefs.” Ex. 3 to Ans., R. at 77. Dr. Franklin determined that Reid “struggles with phobic

behaviors that are interfering in some significant manner in her life,” which leads her to “monitor

her environment in an unrealistic and vigilant fashion to avoid contact with the feared object.”

Id. Dr. Franklin also noted evidence of auditory hallucinations, which “may result in impulsive

behaviors,” as well as evidence of a “serious and chronic mood disorder,” “paranoia and

delusions,” and “affective instability.” Id. The results indicated that Reid has “inadequate

socialization skills,” and is “likely to be withdrawn, aloof and unconventional in her interactions

with others.” Id. The report further anticipated that Reid is “likely to have problems interpreting

the normal nuances of interpersonal behavior that provide[] meaning to personal relationships.”

Id.

       Reid also completed the TAT, which yields “stories about socialization and emotional

involvement.” Ex. 3 to Ans., R. at 77. Reid’s stories indicated that she is “emotionally

dependent upon others” and therefore “may suspend judgment to maintain affection,” which

makes her “vulnerable to exploitation.” Id. Reid’s stories further suggested that she has been

“exposed to some level of trauma that continues to cause her emotional distress.” Id. Finally,

Reid is “likely to express in a negative way what she perceives as unnecessary intrusion into her

personal dealings and may take offense when her motives are being challenged.” Id.




                                                16
       Dr. Franklin diagnosed Reid with Schizoaffective Disorder, mixed type, and Intellectual

Developmental Disorder, Moderate. Id. Dr. Franklin noted that the “positive features” of her

schizoaffective condition are being managed by medication, and that Reid is “unlikely to

function independently without long-term medication and behavioral intervention.” Ex. 3 to

Ans., R. at 78.

       Dr. Franklin also opined that Reid’s problems with “attending and concentration can be

better explained by her mood dis-regulation.” Id. Moreover, Reid is “highly vulnerable to

stress” and has “cognitive deficits and socialization limitations.” Id. Finally, although Reid

“wishes for friends and productive relations with others, Ms. Reid’s poor insight, judgment and

intellectual deficits negatively affect her ability to understand the needs of others.” Id.

       Dr. Franklin further reported that Reid has “[p]oor word knowledge, visual scanning and

concrete thinking,” as well as “problems with complex mental tasks.” Id. Moreover, “her

deficient performance score confirms the negative impact of a mood disturbance.” Id. Dr.

Franklin also articulated a need for “additional testing to assess adaptive functioning” in light of

Reid’s full-scale score of 45. Id. Finally, Dr. Franklin concluded that the test results confirm a

“low level functioning” in sentence comprehension, reading, math, and spelling, as well as an

intellectual developmental disorder. Id.

       Based on Reid’s low cognitive scores, Dr. Franklin recommended a referral to the

Department of Developmental Disabilities for further testing to determine Reid’s eligibility for

services. Ex. 3 to Ans., R. at 79. Dr. Franklin also advised of a likely need for a legal

conservator, who would act on Reid’s behalf to ensure her needs are met. Id. Dr. Franklin

further concluded that, given Reid’s history and cognitive limitations, Cognitive Behavioral




                                                 17
Therapy-Trauma-Focused treatment would be more appropriate than insight treatment.7 Id.

According to Dr. Franklin, it is also “essential” for Reid to continue with psychiatric medications

in order to “help her better manage her mood and psychosis.” Id. Finally, with respect to

employment, Dr. Franklin noted:

         [I]t is unlikely that Ms. Reid would benefit from further academic or educational
         involvement. A better approach is an emphasis on capitalizing on her non-verbal
         strengths and motivation to work. Vocational training focusing on these traits is likely to
         be better tolerated and learned. Ms. Reid works best when tasks are routine and
         repetitive in a low pressure, highly supervised and supportive setting. Ms. Reid does
         better with concrete objects to manipulate than when she has to visualize information.
         Therefore, it is important to make new information as practical as possible. Her poor
         working memory skills for acquired verbal knowledge, like vocabulary, that has been
         learned, practiced, and stored in long-term memory is impaired. However, her memory
         skills are stronger when information is presented in both a visual [and] auditory mode,
         and she does better with language-based information than with numerical data.

         Id.

    C. Procedural History

         Reid applied for SSI and SSDI benefits on October 27, 2014. In her application, Reid

alleged that she had been disabled with bipolar disorder, depression, sleep issues, and suicidal

behavior since May 1, 2012. Ex. 5 to Ans., R. at 151. The SSA denied Reid’s claim on March

27, 2015. Ex. 5 to Ans., R. at 137–40. Reid sought reconsideration, but the SSA adhered to its

decision. Ex. 5 to Ans., R. at 151. Reid thereafter requested a hearing, which was held on

January 24, 2017 before ALJ Eskunder Boyd (“the ALJ”). Exs. 3, 5 to Ans., R. at 29, 168.

         During the hearing, Reid first testified that she had difficulty reading and that she could

not read or understand a newspaper, and later stated that she could not read. Ex. 3 to Ans., R.

41–42, 49. When asked by the ALJ why she is disabled, Reid responded, “I’m parano[id]. I’m



7
 Cognitive Behavioral Therapy-Trauma-Focused treatment is an “evidenced based treatment modality helpful in
addressing problems associated with early trauma, domestic violence and impaired intellectual abilities.” Ex. 3 to
Ans., R. at 79. Dr. Franklin stated that Reid is likely receiving that treatment at Southwest. Id.


                                                         18
traumatized when I’m around people . . . I can’t be around people. I went through so much when

I was coming up. They hurted me and I’m terrified. I just like to be left alone.” Ex. 3 to Ans.,

R. at 45–46. She further testified that she has panic attacks “[a]ll the time.” Ex. 3 to Ans., R. at

52. She also stated that she hears voices, and that sometimes those voices want her “to attack.”

Ex. 3 to Ans., R. at. 60–61. In addition, Reid testified that she has trouble thinking clearly and

gets confused “all the time.” Ex. 3 to Ans., R. at 64.

       With respect to her treatment, Reid described how, during group theory sessions, she

“won’t talk” and will “just sit quietly.” Ex. 3 to Ans., R. at 47. Reid also discussed how her

responsibilities as a greeter at Southwest caused her stress. Ex. 3 to Ans., R. at 53. If someone

poured coffee before it finished brewing, Reid needed to remove herself from the group and sit

in the office. Ex. 3 to Ans., R. at 53. During a typical greeting session, which lasted from 8:30

p.m. to 1:00 p.m., Reid removed herself approximately four times for a period of about fifteen

minutes. Ex. 3 to Ans., R. at 53–54. Reid also needed to separate herself from the group when it

got “crowded.” Ex. 3 to Ans., R. at 55.

       The ALJ also heard testimony from Vocational Expert Edmond Calandra. The ALJ

asked Calandra to consider a hypothetical individual with the following characteristics: an

individual of Reid’s age, education, and vocational background who is i) limited to medium

work; ii) may never climb ladders, ropes, or scaffolds; iii) may occasionally climb stairs and

ramps; iv) may occasionally balance, stoop, crouch, kneel, or crawl; v) should avoid

concentrated exposure to pulmonary irritants; vi) could perform simple, routine, repetitive tasks;

vii) can sustain concentration, pace, and persistence for two-hour segments; and viii) can have

brief and superficial interactions with coworkers, but no interaction with the public. Ex. 3 to

Ans., R. at 66. The ALJ asked whether such an individual could perform Reid’s past work, to




                                                 19
which Calandra responded that that individual would be able to perform the job of an assembler.

Id.

       For the second hypothetical, the ALJ asked Calandra to assume the same individual as in

the first hypothetical, but with the following additional limitations: the individual i) cannot

perform work requiring reading or writing; ii) has to receive instructions orally or by

demonstration; iii) cannot engage in work requiring independent judgment making; and iv)

cannot be responsible for the safety of others. Ex. 3 to Ans., R. at 66–67. Calandra stated that

such individual could still perform the job of an assembler. Id. at 67.

       For the third hypothetical, the ALJ asked Calandra to assume the same individual as in

the second hypothetical but with the additional limitation that such individual is unable to sustain

concentration, pace, and persistence for two-hour segments (or alternatively that the individual

would be off task for at least 15 percent of the workday). Id. Calandra testified that such

limitations would eliminate all work. Id.

       For the fourth hypothetical, Reid’s counsel asked Calandra to consider the same

individual as in the first hypothetical but to also assume that the individual is unable to work

within 15 feet of another worker. Ex. 3 to Ans., R. at 68. Calandra responded that those

limitations would preclude past work. Id. Reid’s counsel then asked whether work would be

precluded if the worker is expected to be absent from work three days a month, to which

Calandra responded affirmatively. Reid’s counsel further asked how it would impact an

individual’s ability to perform Reid’s past work if the individual is at a 12 percent lesser capacity

than similarly situated coworkers. Ex. 3 to Ans., R. at 68–69. Calandra responded that such

limitations would eliminate all work. Ex. 3 to Ans., R. at 69. Finally, Reid’s counsel asked

Calandra to assume the same individual as in the first hypothetical, but to add the limitations that




                                                 20
the individual is markedly impaired in her ability to handle normal work stress and is unable to

meet competitive standards in dealing with normal work stress. Id. Calandra found those

limitations would preclude all work identified. Id.

         At the hearing, Reid’s counsel also notified the ALJ that IQ testing had been conducted

the day before, and estimated that the results would be available in a couple of weeks. See Ex. 3

to Ans., R. at 38. The ALJ responded, if “you can get it to me in time with the showing of good

cause . . . I’ll evaluate it for that.” Ex. 3 to Ans., R. at 39. Before Reid’s counsel was able to

obtain and submit a copy of the results (the Franklin Report), on or about February 28, 2017, the

ALJ issued an unfavorable decision concluding that Reid had not been disabled since May 1,

2012 and denying benefits.8 Ex. 3 to Ans., R. at 8–23.

         At the first step of the five-prong inquiry, the ALJ found that Reid had not engaged in

“substantial gainful activity” since May 1, 2012. Ex. 3 to Ans., R. at 14. At the second step, the

ALJ found that Reid’s schizoaffective disorder, chronic obstructive pulmonary disease, and

polysubstance abuse in remission constituted “severe” impairments. Id. At the third step, the

ALJ found that such impairments were not per se disabling because they were not severe enough

to meet the criteria of an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. Ex. 3

to Ans., R. at 14–15. Specifically, the ALJ found that Reid’s mental impairments did not satisfy

the “paragraph B” criteria of Listing 12.03 (schizophrenia spectrum and other psychotic

disorders), which requires that the mental impairments result in at least one extreme9 or two




8
  Reid’s counsel stated that he visited the BRS office numerous times to secure a copy of the Franklin Report, to no
avail. The evaluation was given to Reid in June 2017 during her visit to the BRS office, and was then submitted to
the Appeals Council in conjunction with Reid’s request for review. Exs. 3, 6, 7 to Ans., R. at 72–81, 181–82, 283–
90.
9
  An “extreme” limitation means the claimant is unable to function independently, appropriately or effectively, and
on a sustained basis, in that area. Ex. 3 to Ans., R. at 15.


                                                         21
marked10 limitations in a broad area of functioning: i) understanding, remembering, or applying

information; ii) interacting with others; iii) concentrating, persisting, or maintaining pace; and iv)

adapting or managing oneself. Ex. 3 to Ans., R. at 15. The ALJ instead concluded that Reid

only had “moderate”11 limitations in those areas. Id.

         The ALJ further concluded that Reid’s impairments did not satisfy the “paragraph C”

criteria, which applies to individuals requiring a high degree of weekly supervision or partial

hospital treatment. Ex. 3 to Ans., R. at 16. The ALJ explained that Reid attends group sessions

“on her own,” and that Dr. Wolf’s treatment plan dated April 2015 and therapy notes “do not

describe paragraph C functional difficulties.” Id.

         Before proceeding to the fourth step, the ALJ assessed Reid’s residual functional capacity

(“RFC”) and found that Reid could perform medium work as defined in C.F.R. sections

404.1567(c) and 416.967(c), with the following exceptions: i) she can never climb

ladders/ropes/scaffolds; ii) can occasionally climb stairs/ramps, balance, stoop, crouch, kneel and

crawl; iii) must avoid concentrated exposure to pulmonary irritants; iv) can perform simple,

routine repetitive tasks; v) can sustain concentration, persistence, and pace for two-hour

segments; vi) can have brief and superficial interactions with coworkers but no interaction with

the public; vii) should have no work requiring reading/writing; viii) has to receive instructions

orally or by demonstration; and ix) should have no work which requires independent judgment

(i.e., no duties/schedules for others, no responsibilities for the safety of others). Ex. 3 to Ans., R.

at 16.




10
   A “marked” limitation means functioning independently, appropriately, effectively, and on a sustained basis in
that area is seriously limited. Ex. 3 to Ans., R. at 15.
11
   A “moderate” limitation indicates that functioning independently, appropriately, effectively, and on a sustained
basis in that area is fair, rather than marked. Ex. 3 to Ans., R. at 15.


                                                         22
       At Step Four, the ALJ found that Reid had the RFC to perform her past work as an

“assembler, light, unskilled, skill level two.” Ex. 3 to Ans., R. at 21. Accordingly, the ALJ

determined that Reid was not disabled from May 1, 2012 through February 28, 2017, the date of

the decision. Ex. 3 to Ans., R. at 23.

       Reid requested a review of the ALJ’s decision by the SSA’s Appeals Council on April

12, 2017. Ex. 5 to Ans., R. 181–82. Finding no reasonable probability that the Franklin Report

would alter the outcome of the ALJ’s decision, the Appeals Council declined to consider the

report and denied the request for review. Ex. 3 to Ans., R. at 1–7. Reid then filed a complaint

with this court on January 25, 2018, requesting that I reverse the Commissioner’s decision or in

the alternative, remand for further administrative proceedings. See Compl., Doc. No. 1.

III. Discussion

       On appeal, Reid contends that she is entitled to a reversal of the Commissioner’s

decision. See Mot. to Reverse, Doc. No. 23. Reid argues that i) the ALJ improperly failed to

obtain and consider the Franklin Report; ii) the Appeals Council erred by declining to consider

the Franklin Report upon submission; and iii) the ALJ’s decision is not supported by substantial

evidence. Id. at 18–28. In response, the Commissioner contends that i) the ALJ fully developed

the record; ii) the Appeals Council did not need to consider the Franklin Report because there

was no reasonable probability that the report would have changed the outcome of the ALJ’s

decision; and iii) the ALJ’s decision is supported by substantial evidence. Mot. to Affirm, Doc.

No. 27-1, at 4–16.

   A. The Appeals Council Erred by Not Considering the Franklin Report.

       The parties first dispute whether the ALJ was required to secure the Franklin Report

before issuing a decision. Reid argues that the ALJ was obligated to do so because the ALJ has a




                                                23
duty to develop the claimant’s complete medical history. See Mot. to Reverse, Doc. 23-1, at 19–

20. As support, Reid cites to Garcia v. Commissioner of Social Security, where the Ninth Circuit

observed that in a case where “a claimant has an intellectual disability and in which IQ scores are

relied upon for the purpose of assessing that disability, there is no question that a fully and fairly

developed record will include a complete set of IQ scores that report verbal, non-verbal and full

scale abilities.” 768 F.3d 925, 930–31 (9th Cir. 2014) (internal quotation marks omitted). The

Commissioner disputes this, noting that Reid did not submit the report to the ALJ in a timely

manner, that Reid’s counsel did not request assistance in procuring the report, and that the ALJ

was not required to issue a subpoena to obtain the report. Mot. to Affirm, Doc. No. 27-1, at 4–6.

       Regardless of whether the ALJ had a duty to obtain the Franklin Report, I conclude the

Appeals Council was obligated to consider the report upon its submission because it was new,

material, and related to the relevant time period. The Appeals Council is required to “consider

new and material evidence if it relates to the relevant time period.” McIntire v. Astrue, 809 F.

Supp. 2d 13, 21 (D. Conn. 2010) (quoting Perez v. Chater, 77 F.3d 41, 45 (2d Cir. 1996)).

Should the Appeals Council fail to do so, “the proper course for the reviewing court is to remand

the case in light of the new evidence.” Id. (internal citations omitted).

       Courts have found that evidence is new if it “has not been previously considered during

the administrative process.” Id. (internal citations omitted). Moreover, evidence is material if it

is “(i) relevant to the time period for which benefits have been denied and (ii) probative, meaning

it provides a reasonable probability that the new evidence would have influenced the

Commissioner to decide the claimant’s application differently.” Id. (internal citations omitted).

       The only issue raised on appeal with respect to this inquiry is whether the Franklin

Report is material. The Commissioner argues that the Appeals Council “did not consider the




                                                  24
Franklin Report because it did not show a reasonable probability that it would change the

outcome of the decision.” Mot. to Affirm, Doc. 27-1, at 6. Specifically, the Commissioner

contends that, although the Franklin Report may contain the only evidence of Reid’s IQ, the

record contains other evidence of Reid’s cognitive functioning, such as Dr. Antiaris’s

examination and Dr. Wolf’s opinions. Id. at 7. The Commissioner further argues that a “low IQ

score does not preclude competitive work,” and that the Franklin Report’s assessment of the

conditions under which Reid could work “are entirely consistent with the ALJ’s RFC findings.”

Id. at 7–8. That is, “by limiting [Reid] to simple, routine repetitive tasks that did not require

independent judgment, did not involve reading or writing, and were relayed orally or by

demonstration, the ALJ accounted for the limitations discussed in the Franklin Report.” Id. at 8.

         In her Reply, Reid maintains that the “limitations contained in the ALJ’s RFC bear no

relation to the findings made by Dr. Franklin,” and that a “reasonable probability exists that the

Franklin Report will change the outcome of this case.” Reply Mem., Doc. No. 28, at 4. I agree.

The Appeals Council should have considered the Franklin Report because it is reasonably

probable that the evaluation would have changed the ALJ’s decision. First, the Franklin Report

may have offered Reid an additional basis for disputing the unfavorable portions of Dr.

Antiaris’s and Dr. Stack’s opinions upon which the ALJ relied. In Garcia v. Comm'r of Soc.

Sec., 768 F.3d 925 (9th Cir. 2014), an applicant who was denied Social Security benefits on the

ground that she was not intellectually disabled challenged the ALJ’s failure to obtain a complete

set of IQ scores.12 The Ninth Circuit held that the ALJ had a duty to order further IQ testing, and




12
  Although Garcia is not controlling and distinguishable in part because the ALJ denied benefits based on his
determination that the applicant did not have an intellectual disability under Listing 12.05, I nonetheless find that
case instructive for the reasons stated below. Id. at 928–29.


                                                           25
reversed the lower court’s decision affirming the ALJ’s ruling because the error was not

harmless. Id. at 926.

       In determining that the ALJ’s error was not harmless, the court emphasized that two

experts considered Garcia's incomplete IQ test results in evaluating her ability to obtain

employment, and that the ALJ relied on those experts’ assessments in determining that Garcia

was not disabled. Id. at 932–34. As the Garcia court observed, “there is a genuine probability

that, had a complete set of valid IQ test scores been included in the record, the opinions of the

reviewing experts might have been different, or Garcia might have had an additional factual

basis for challenging their opinions.” Id. at 933. Moreover, “[t]he fact that IQ test results may

be considered by multiple reviewing experts, as well as by the ALJ, makes it particularly

difficult to conclude that any error affecting the quality of those results is ‘inconsequential to

[an] ultimate nondisability determination,’ let alone to conclude that such harmlessness is ‘clear

from the record.’” Id.

       Here, the ALJ considered two opinions that reflected no IQ testing: Dr. Wolf’s Mental

Medical Source Statements dated July 22, 2015 and January 18, 2017. As noted in those

evaluations, Dr. Wolf suspected that Reid had a low IQ or intellectual functioning but could not

confirm because no testing had been conducted. Exs. 11, 13 to Ans., R. at 959, 1259. More

significantly, the ALJ’s decision relied on the opinion of Dr. Antiaris, which reflected not only

no scores but also inaccurate estimates. Ex. 3 to Ans., R. at 21. Dr. Antiaris opined that Reid’s

cognitive functioning was in the “borderline range,” with her “[g]eneral fund of information

[being] appropriate to experience.” Ex. 10 to Ans., R. at 867. The Franklin Report, however,

clarifies that Reid’s full-scale IQ of 45 places Reid in the mentally deficient range of tested

cognitive functioning, which is lower than Dr. Antiaris estimated. Ex. 3 to Ans., R. at 76.




                                                  26
Moreover, Dr. Stack’s opinion, which the ALJ accepted, explicitly notes Dr. Antiaris’s

intelligence estimate. Ex. 4 to Ans., R. at 99. For those reasons, I think Reid’s test results may

have armed Reid with another basis on which to challenge the expert opinions, and therefore find

a reasonable probability that the Franklin Report may have changed the ALJ’s decision.

         Second, the Franklin Report may have enabled Reid to satisfy the criteria in Listing 12.05

(Intellectual Disorder).13 Clearly, Reid’s IQ of 45 is well under the listing’s requirement of 70 or

below. Moreover, Reid has proffered evidence indicating that her intellectual disability began

before she was twenty-two years old. For example, Reid only attended school from fifth to ninth

grade, and reported to Dr. Antiaris that she was in special education classes. Exs. 3, 10 to Ans.,

R. at 74, 865. Although Reid could not recall why she was in special education classes, she

posited that “there was something wrong with my brain.” Id. In addition, Reid was unable to

complete serial 3s during Dr. Antiaris’s examination and is unable to read or write. Exs. 3, 10 to

Ans., R. at 49, 867. And as the Second Circuit observed, “it is reasonable to presume, in the

absence of evidence indicating otherwise, that claimants will experience a fairly constant IQ

throughout (their) li(ves).” Talvara v. Astrue, 697 F.3d 145, 152 (2d Cir. 2012) (internal

citations omitted).

         Finally, the Franklin Report contains evidence indicating that Reid is “extremely limited”

in at least one of the four defined areas of mental functioning or “markedly limited” in at least

two. With respect to Reid’s ability to interact with others, for instance, Dr. Franklin observed

that Reid has “inadequate socialization skills.” Ex. 3 to Ans., R. at 77. Reid’s verbal

comprehension scores revealed not only “significant impairments” in her ability to communicate


13
  Listing 12.05(b) can be satisfied by a showing of (1) a full scale IQ score of 70 or below; (2) an extreme limitation
of one, or a marked limitation of two, in the ability to a) understand, remember, or apply information, b) interact
with others, c) concentrate, persist, or maintain pace, and d) adapt or manage oneself; and (3) evidence that the
disorder began before age 22. See 20 C.F.R., Pt. 404, Subpt. P, App. 1, § 112.05.


                                                          27
verbally, but also an “undeveloped understanding of general principles related to social

situations.” Ex. 3 to Ans., R. at 75. Reid also received “elevated scores” in mood disturbance,

anxiety, psychosis and interpersonal problems. Ex. 3 to Ans., R. at 77. Dr. Franklin found

“emerging evidence” of auditory hallucinations, which may lead to “impulsive behaviors.” Id.

Further, Reid “struggles with phobic behaviors that are interfering in some significant manner in

her life, leading her to monitor her environment in an unrealistic and vigilant fashion to avoid

contact with the feared object.” Id. Finally, there was evidence of a “serious and chronic mood

disorder,” “paranoia and delusions,” and “affective stability.” Id.

       Dr. Franklin also found that Reid “may have problems anticipating the logical

consequences of social interactions and generating alternative solutions to problem solving,”

which may result in her “misinterpreting social cues and resulting in frustration.” Ex. 3 to Ans.,

R. at 77. Dr. Franklin opined that Reid is “likely to be withdrawn, aloof and unconventional

with her interactions with others, and, therefore, has few significant, positive interpersonal

relationships.” Id. Moreover, she is likely to “have problems interpreting the normal nuances of

interpersonal behavior that provide[] meaning to personal relationships.” Id. Those observations

raise at least a reasonable probability that Reid’s limitations are more severe than what was listed

in the ALJ’s RFC determination.

       With respect to her ability to understand, remember, or apply information, Reid received

“mentally deficient scores across the board in perceptual spatial integration,” which suggests

“poor spatial processing and motor dexterity as well as categorical reasoning.” Ex. 3 to Ans., R.

at 75. Further, Reid’s working memory index score, which evaluates “the ability to hold

information in immediate memory while performing a mental operation,” reflected mental

deficiencies and “poor abilities in immediate recall, sequencing and attention and concentration.”




                                                 28
Ex. 3 to Ans., R. at 76. Dr. Franklin also observed that Reid has “poor working memory skills

for acquired verbal knowledge.” Ex. 3 to Ans., R. at 79.

         With respect to concentration, persistence, and maintaining pace, the Franklin Report

provides that Reid suffers from “problems with thinking, concentration and decision making due

to unusual perceptions or beliefs. Co-morbid problems include feelings of depersonalization.

Her thoughts are indicative of paranoia and delusions.” Ex. 3 to Ans., R. at 77. That observation

may undercut the ALJ’s RFC finding that Reid can sustain concentration, persistence, and pace

for two-hour segments. Ex. 3 to Ans., R. at 16. Finally, with respect to the ability to adapt or

manage oneself, the evaluation noted that Reid is “highly vulnerable to stress,” and suffers from

cognitive deficits and socialization limitations that “may result in her risk of being exploited.”

Ex. 3 to Ans., R. at 78. In light of those findings, I think it is reasonably probable that the

Franklin Report could have enabled Reid to meet Listing 12.05(b) and thus could have changed

the ALJ’s decision. Accordingly, I conclude that the Appeals Council erred by not considering

the Franklin Report and remand the ALJ’s decision for consideration of the Franklin Report.

     B. The ALJ’s Decision Is Not Supported by Substantial Evidence.

         Reid also contends that the ALJ’s decision is not supported by substantial evidence

because the ALJ improperly discredited treating psychiatrist Dr. Wolf’s opinions and ignored

other evidence supporting the existence of a disability.14 See Mot. to Reverse, Doc. 23-1, at 25.

The Commissioner responds that substantial evidence supports the ALJ’s decision and




14
  Specifically, Reid alleges that the ALJ also ignored Dr. Antiaris’s findings that Reid is markedly impaired in her
ability to deal with normal work stress, that Reid is estimated to function intellectually at the borderline range, and
that Reid does “require supervision.” See Mot. to Reverse, Doc. 23-1, at 26–27. Reid further contends that the ALJ
wrongly disregarded Reid’s testimony about the stress she experiences as a peer greeter and about her lack of
engagement with others during group sessions at Southwest. See id. at 24.


                                                          29
specifically that the ALJ “appropriately considered the medical opinions in the record.” Mot. to

Affirm, Doc. 27-1, at 9–17.

       The SSA “recognizes a ‘treating physician’ rule of deference to the views of the

physician who has engaged in the primary treatment of the claimant.” Burgess v. Astrue, 537

F.3d 117, 128 (2d Cir. 2008) (internal citations omitted). According to the rule, the ALJ should

defer to “the views of the physician who has engaged in the primary treatment of the claimant,”

but need only assign those opinions “controlling weight” if they are “well-supported by

medically acceptable clinical and laboratory diagnostic techniques and . . . not inconsistent with

the other substantial evidence in [the claimant’s] case record.” Cichocki v. Astrue, 534 F. App’x

71, 74 (2d Cir. 2013) (internal quotation marks and citations omitted).

       Even when a treating physician's opinion is not given “controlling” weight, the

regulations require the ALJ to consider several factors in determining how much weight it should

receive. See Burgess, 537 F.3d at 129 (citing 20 C.F.R. § 404.1527(d)(2)). Those factors

include: “(1) the frequency, length, nature, and extent of treatment; (2) the amount of medical

evidence supporting the opinion; (3) the consistency of the opinion with the remaining medical

evidence; and (4) whether the physician is a specialist.” Selian, 708 F.3d at 418 (citing Burgess,

537 F.3d at 129). After considering those factors, the ALJ must “comprehensively set forth [his]

reasons for the weight assigned to a treating physician’s opinion.” Burgess, 537 F.3d at 129

(internal citations omitted). “Failure to provide such ‘good reasons’ for not crediting the opinion

of a claimant's treating physician is a ground for remand.” Id. at 129–30 (internal citations

omitted). The Second Circuit has also “cautioned that ALJs should not rely heavily on the

findings of consultative physicians after a single examination,” and has observed that, generally,

“a consulting physician’s opinions or reports should be given little weight.” Johnson v.




                                                30
Berryhill, 2017 WL 2381272, at *9 (D. Conn. June 1, 2017) (internal citations and quotation

marks omitted).

       In the present case, the ALJ accorded “little weight” to the July 2015 and January 2017

opinions issued by treating psychiatrist Dr. Wolf. Ex. 3 to Ans., R. at 20. In assigning that

weight, the ALJ noted that the “pessimistic tone” of Dr. Wolf’s assessments “veers,

considerably, from the content of the Southwest treatment notes.” Id. The ALJ specified that

Dr. Wolf’s notes about “intense, unstable interpersonal relationships or emotional lability are in

contrast to the Southwest clinic notes of [Reid’s] extended recovery.” Id. In addition, according

to the ALJ, Dr. Wolf’s “estimate about effects of paranoid ideas contrasts, directly, with clinic

notes showing decreased paranoia and extended group participation.” Id. Moreover, the ALJ

concluded that Dr. Wolf’s estimate of “serious limits in maintaining socially acceptable

behavior, is not consistent with the improvement in the cited Southwest notes.” Id. In contrast,

the ALJ assigned “partial weight” to the “nonexaminers’ estimates of how the claimants’

combined mental disorders reduce her RFC.” Ex. 3 to Ans., R. at 21.

       I conclude that the ALJ failed to articulate “good reasons” for not crediting Dr. Wolf’s

opinions. See Burgess, 537 F.3d at 129. As an initial matter, the Commissioner’s reason for

rejecting Dr. Wolf’s opinion – that the Southwest clinic notes conflict with Dr. Wolf’s

assessments – is belied by the record. Ex. 3 to Ans., R. at 20. Although the Southwest treatment

notes do convey demonstrated improvement and more consistent participation in treatment, they

are not universally positive. For instance, the more recent progress notes in the record, dated

October 26, 2016, provide that, “[w]hen not doing well, [Reid] experiences auditory

hallucinations, paranoia, extreme irritability and mood disturbances.” Ex. 13 to Ans., R. at 1146.

In addition, the treatment notes dated April 27, 2015 specify that Reid “tends to isolate herself




                                                31
and to avoid others at times. This avoidance causes her to not see when she is headed for a crisis

until she is already overwhelmed.” Ex. 12 to Ans., R. at 1085.

       Further, any optimistic comments concerning Reid’s progress in treatment are not

necessarily inconsistent with Dr. Wolf’s more pessimistic opinions regarding Reid’s work

capabilities. The treatment notes reflect observations of Reid in a highly controlled, supportive,

and supervised environment; her progress in such an environment does not necessarily inform

how she would function in a competitive work setting. See Arnett v. Shalala, 46 F.3d 1138 at *4

(9th Cir. 1995) (“The ability to work only in highly structured environments, such as sheltered

workshops, does not establish the capacity to engage in substantial gainful activity”) (internal

citations omitted); see also 20 C.F.R. § 404, Subpt. P, App. 1, Part B2 (“For example, you

may spend your time among only familiar people or surroundings, in a simple and steady routine

or an unchanging environment, or in a highly structured classroom or alternative school.

However, this does not necessarily show whether you would function age-appropriately without

those supports or contexts.”).

       In addition, Dr. Antiaris and Dr. Stack based their opinions on an incomplete medical

record. Both experts made their determinations reviewing evidence in the record up to March

2015. The ALJ, however, rendered his decision in February 28, 2017, nearly two years later.

Therefore, Dr. Antiaris and Dr. Stack did not consider Dr. Wolf’s July 2015 and January 2017

opinions, nor did they consider later progress notes from Southwest, among other records. The

ALJ’s decision to accord more weight to their opinions is especially puzzling considering that

Dr. Wolf’s opinions were considerably more recent. Finally, Dr. Wolf spent a decade treating

Reid; in contrast, Dr. Antiaris examined Reid once and Dr. Stack never performed an in-person

consultation with Reid. Accordingly, I conclude that the ALJ did not provide sufficiently good




                                                32
reasons for the weight accorded to Dr. Wolf’s opinions. I therefore remand for further

consideration of Dr. Wolf’s opinions. Should the ALJ still decline to give controlling weight to

Dr. Wolf’s opinions, Reid is “entitled to a comprehensive statement as to what weight is given

and of good reasons for the ALJ’s decision.” Burgess, 537 F.3d at 132.

IV. Conclusion

       For the reasons set forth, I deny the Commissioner’s motion to affirm and grant Reid’s

motion to reverse to the extent that it asks that I vacate the decision of the Commissioner. I

remand for consideration of the Franklin Report and for consideration of the weight to be

accorded to the various medical opinions provided to the ALJ, consistent with the foregoing

reasoning. The Clerk is further instructed that, if any party subsequently appeals to this court the

decision made after remand, that Social Security appeal shall be assigned to me (as the District

Judge who issued the ruling that remanded the case).



       So ordered.

Dated at Bridgeport, Connecticut, this 3rd day of October 2019.


                                                             /s/ STEFAN R. UNDERHILL
                                                             Stefan R. Underhill
                                                             United States District Judge




                                                33
